PER CURIAM.
Appellant appeals the summary denial of his motion to correct jail credit from multiple criminal cases originating in Orange County, pursuant to Florida Rule of Criminal Procedure 3.801. Appellant’s motion did not comply with the pleading requirements of Rule 3.801(c). Despite this deficiency, the trial court denied Appellant’s claim on the merits. When a defendant *976files a facially insufficient Rule 3.801 motion, “the court must enter a non-final, non-appealable order allowing the defendant sixty days to amend the motion.” Adkins v. State, 183 So.3d 1102, 1103 (Fla. 5th DCA 2015). We reverse the trial court’s summary denial and remand to provide Appellant sixty days to amend his motion. See Delorenzo v. State, 179 So.3d 550, 551 (Fla. 4th DCA 2015).
REVERSED and REMANDED with INSTRUCTIONS.
SAWAYA, WALLIS, LAMBERT, JJ., concur.